Case 2:20-mc-51484-GCS-RSW ECF No. 9, PageID.438 Filed 03/19/21 Page 1 of 4




                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


CLARITY SPORTS
INTERNATIONAL, LLC,

             Plaintiff/Petitioner,               No. 20-51484

v.                                               District Judge George Caram Steeh
                                                 Magistrate Judge R. Steven Whalen

REDLAND SPORTS, ET AL.,

             Defendants,

v.

KENNETH GOLLADAY,

             Respondent.
                                       /

     ORDER GRANTING RENEWED MOTION TO ENFORCE SUBPOENA

      On January 22, 2021, I entered an order granting Plaintiff-Petitioner Clarity Sports

International, LLC’s (“Clarity’s”) motion to alternative service of a Rule 45 subpoena on

non-party Kenny Golladay, regarding an action brought in the Middle District of

Pennsylvania, Clarity Sports International, LLC v. Redland Sports, Et Al., M.D. Pa. No.

19-cv-305-YK. Specifically, I held that Clarity could serve the subpoena on Mr. Golladay

at two email addresses identified as being used by Mr. Golladay to communicate with

Clarity (his former agents) and with one of the Defendants. See Order, ECF No. 6,

PageID,298-300. Before the Court is Clarity’s motion to enforce the subpoena that it

                                           -1-
Case 2:20-mc-51484-GCS-RSW ECF No. 9, PageID.439 Filed 03/19/21 Page 2 of 4




served via those email addresses [ECF No. 7].

       Appended to the present motion as Exhibit 1 is a proof of service showing that on

January 22, 2021, the subpoena, Notice of Subpoena, and a copy of this Court’s order,

along with a cover letter, was served on Mr. Golladay’s email, as ordered [ECF No. 7-1,

PageID.322-335]. Exhibit 2 contains two additional emails to Mr. Golladay, the first one

a January 27, 2021 email with a deposition notice attached, and the second a Zoom link

for his videoconferenced deposition for February 5, 2021, at 10:00 a.m. Id., PageID.426-

427.

       Mr. Golladay did not appear for his deposition or produce the documents. Clarity’s

Exhibit 3 is the transcript of Clarity’s counsel’s statement on the record at 10:15 a.m. on

February 5, 2021. Also present were counsel for Defendants MVP Authentics, LLC,

Daryl Eisenhour, Jason Smith, Boone Enterprises, d/b/a Boone Enterprises Authentic

Autographs and Craig Boone; and counsel for Defendants Redland Sports and Gerry

Ochs. Clarity’s counsel stated:

       “The attorneys for all parties are convened on a video conference for the
       deposition of Kenny Golladay. Mr. Golladay was served with a subpoena
       and a Notice of Deposition. I’ve emailed those materials to him and I’ve
       copied counsel for all parties on all of my emails to Mr. Goalladay.. Mr.
       Golladay has not responded to any of my emails. The appointed time for the
       deposition was 9:00 a.m. Central time. So we’re now over 15 minutes past
       the appointed time and Mr. Golladay has not responded to any of the emails
       I’ve sent to him, including an email where I said, “Can you please let us
       know if you’re going to attend?” ECF No. 7-3, PageID.431.




                                             -2-
Case 2:20-mc-51484-GCS-RSW ECF No. 9, PageID.440 Filed 03/19/21 Page 3 of 4




       Clarity now seeks an order from this Court compelling Mr. Golladay to appear for

a deposition in response to the subpoena that was served on him by email.

       The subpoena and notice of deposition were served on Mr. Golladay consistent

with the terms of the previous order granting alternative service by way of email. Yet, Mr.

Golladay did not produce the requested documents and did not appear for his video

deposition. Nor did he file an objection to the subpoena, F.R.Civ.P. 45(d)(2)(B), or move

to quash the subpoena, F.R.Civ.P. 45(d)(3). Rule 45(g) provides that the Court “may hold

in contempt a person who, having been served, fails without adequate excuse to obey the

subpoena or an order related to it.

       IT IS THEREFORE ORDERED that Clarity’s motion to enforce subpoena [ECF

No. 7] is GRANTED.

       IT IS FURTHER ORDER that Clarity will serve Mr. Golladay with a new Notice

of Deposition, with a new date and Zoom link, and that Mr. Golladay will appear as

directed. The new date will be no sooner that 14 days from the date of this Order.

       IT IS FURTHER ORDERED that Mr. Golladay will produce documents as set

forth in the subpoena.

       IT IS FURTHER ORDERED that Clarity will also serve Mr. Golladay with a copy

of this Order.




                                            -3-
Case 2:20-mc-51484-GCS-RSW ECF No. 9, PageID.441 Filed 03/19/21 Page 4 of 4




      MR. GOLLADAY’S FAILURE TO COMPLY WITH THIS ORDER MAY

RESULT IN SANCTIONS FOR CONTEMPT OF COURT.


                                      s/ R. Steven Whalen
                                      R. STEVEN WHALEN
                                      UNITED STATES MAGISTRATE JUDGE
Dated: March 19, 2021




                          CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing document was sent to parties of
record on March 19, 2021, electronically and/or by U.S. mail.

                                      s/Carolyn M. Ciesla
                                      Case Manager to the
                                      Honorable R. Steven Whalen




                                        -4-
